            Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

STEPHEN M. WESTFALL,                             *

Plaintiff                                        *

v                                                *           Civil Action No. GJH-20-271

OFFICER ANDREW TICHNELL, et al.,                 *

Defendants                                       *

*       *        *         *   *      *      *       *       *      *       *       *         *

                                   MEMORANDUM OPINION

        Plaintiff Stephen Matthew Westfall, a state inmate currently confined at Roxbury

Correctional Institution, brings this civil action pursuant to 42 U.S.C. § 1983, against Defendants

Officer Andrew Tichnell, Officer Charles Goldstrom, Cumberland City Police Department

(collectively, the “Police Defendants”), State’s Attorney for Allegany County Michael Twigg,

Allegany County Circuit Court Judge W. Timothy Finan, and Assistant Public Defender Michael

Stankan. ECF No. 3 at 4. Plaintiff seeks monetary damages for Defendants’ alleged deprivation

of his civil rights. Id.

        The Police Defendants have moved to dismiss the Complaint, claiming that the

Complaint is untimely, and Plaintiff has failed to state a claim. ECF No. 9. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, the Court grants Police

Defendants’ Motion to Dismiss and, pursuant to 28 U.S.C. § 1915, dismisses the Complaint as to

the remaining Defendants.

I.      BACKGROUND

        On January 31, 2020, Plaintiff filed a Complaint stemming from an allegedly improper

interrogation and the resulting criminal proceedings. ECF No. 1. In this initial Complaint,

                                                 1
             Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 2 of 10



Plaintiff alleges that the statements he made to Officers Tichnell and Goldstrom on August 17

and 18, 2010, after being arrested, were the product of “emotional, mental, physical and

psychological duress, being without medications, proper nutrition and circumstances of living

conditions for over a (1 1/2) week period.” Id. at 2. Plaintiff further alleges “[t]hat threats of

abuse and harm were made[] if [Plaintiff] did not cooperate and that[,] even after requesting

such, counsel was not provided.” Id. Consequently, Plaintiff claims that the statements he made

to Officers Tichnell and Goldstrom, which were self-incriminating, were coerced in violation of

Plaintiff’s civil rights. Id.

           Plaintiff filed a supplemental Complaint on May 20, 2020, adding as additional

Defendants Assistant State’s Attorney Michael Twigg, Allegany County Circuit Court Judge W.

Timothy Finan, and Assistant Public Defender Michael Stankan. ECF No. 3 at 4.1 In the

supplemental Complaint, Plaintiff first clarifies his claims with respect to Officers Tichnell and

Goldstrom, stating that, during Plaintiff’s arrest for a crime committed on August 5, 2010,

Officers Tichnell and Goldstrom threatened him and that all of the statements Plaintiff made to

the officers were made under duress. Id. at 5–6. Second, Plaintiff claims that the “senior staff” of

Cumberland City Police Department did nothing to stop the abusive questioning of Plaintiff by

Officers Tichnell and Goldstrom, nor did the “senior staff” offer medical attention to Plaintiff. Id

at 7. Third, Plaintiff alleges that, from his arrest through his trial and sentencing, Assistant

State’s Attorney Twigg “knowingly and falsely mis-represent[ed] evidence and will[fully] lied in

order to persuade a plea for conviction.” Id. at 8. Fourth, Plaintiff alleges that Judge Finan

“knowingly allow[ed] the State to present evidence that was false in order to allow a plea.” Id. at

9. Lastly, Plaintiff claims that his public defender, Mr. Stankan, failed to properly perform his



1
    The Clerk shall be directed to add these additional Defendants to the docket.

                                                            2
          Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 3 of 10



duties, and instead “willingly and knowingly assist[ed] the State by lying about evidence and

persuading [Plaintiff to] plea to avoid trial, which was not in the best interest of justice.” Id. at

10.

        Relevant to Plaintiff’s allegations, State court records reveal that Plaintiff pleaded guilty

to attempted second degree murder and kidnapping on January 12, 2011, and was sentenced to

an aggregate term of confinement of 55 years on April 15, 2011. State v. Westfall, Case No. 01-

K-10-013544 (Circuit Court for Allegany County).2 Plaintiff’s conviction and sentence have not

been invalidated. Id.

        Law Enforcement Defendants filed the instant Motion to Dismiss on February 15, 2021.

ECF No. 9. Plaintiff responded in opposition on March 9, 2021. ECF No. 12.

        Also relevant to this Memorandum Opinion and accompanying Order, Plaintiff filed a

Motion for Leave to Proceed in Forma Pauperis on the same day as he filed his initial

Complaint. ECF No. 2. The Court granted Plaintiff’s Motion to Proceed in Forma Pauperis on

October 5, 2020. ECF No. 7.

II.     STANDARD OF REVIEW

        In reviewing a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6), the Court

accepts as true all facts pleaded in the Complaint and construes them in the light most favorable

to the plaintiff. See Venkatraman v. REI Sys., Inc., 417 F. 3d 418, 420 (4th Cir. 2005); see also

Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). To survive a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.


2
  When reviewing a motion to dismiss, the Court “may take judicial notice of matters of public record, including
court and administrative filings.” Dyer v. Md. State Bd. of Educ., 187 F. Supp. 3d 599, 608 (D. Md. 2016) (taking
judicial notice of documents attached to the parties’ briefings including “opinions and orders of the Maryland OAH,
the State Board, and state courts”).

                                                         3
         Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 4 of 10



Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Although courts should construe pleadings of self-represented

litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), unsupported legal conclusions,

Revene v. Charles Ct. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), and conclusory factual

allegations devoid of any reference to actual events do not suffice. United Black Firefighters of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       Additionally, Plaintiff has been granted leave to proceed in forma pauperis. ECF No. 7.

Under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, the Court is required to conduct an initial

screening of the complaint and dismiss any portion of the complaint that (i) is frivolous or

malicious; (ii) fails to state a claim upon which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b). Where the Court assesses whether a Complaint should be dismissed under

§ 1915(e)(2)(B), the standards are “the same as those for reviewing a dismissal under Federal

Rule of Civil Procedure 12(b)(6).” Thomas v. The Salvation Army S. Territory, 841 F.3d 632,

637 (4th Cir. 2016) (internal citations and quotation marks omitted).

III.   DISCUSSION

       Under Fed. R. Civ. P. 12(b)(6) and the Court’s authority pursuant to 28 U.S.C. §§ 1915

and 1915A, the Court dismisses the Complaint against all Defendants because: (A) Judge Finan

is entitled to judicial immunity; (B) Assistant State’s Attorney Twigg is entitled to absolute

prosecutorial immunity; (C) Mr. Stankan is not a state actor for the purposes of § 1983 liability;

and (D) Plaintiff’s claims against the Police Defendants are prohibited by Heck v. Humphrey,

512 U. S. 477 (1994), and also are time-barred. The Court will discuss the claims against each



                                                 4
         Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 5 of 10



Defendant separately below.

       A.      Judge Finan is Entitled to Judicial Immunity

       Plaintiff cannot maintain an action against Judge Finan because such an action is

prohibited by the doctrine of judicial immunity. Judicial immunity is designed to protect the

judicial process. See Forrester v. White, 484 U.S. 219, 226–27 (1988) (“If judges were

personally liable for erroneous decisions, the resulting avalanche of suits, most of them frivolous

but vexatious, would provide powerful incentives for judges to avoid rendering decisions likely

to provoke such suits.”). Judicial immunity protects a judge from any suit for damages based on

judicial acts regardless of whether those claims are brought against him in his official capacity or

in his individual capacity. Mireles v. Waco, 502 U.S. 9, 9–11 (1991) (per curiam); Hendricks v.

Cook, No. ELH-19-1674, 2019 WL 2994701, at *2 (D. Md. July 8, 2019) (“The doctrine of

judicial immunity reaches claims brought against a judge for acts undertaken in his official or

individual capacity.”). Additionally, judicial immunity is absolute immunity; it does not merely

protect a defendant from assessment of damages, but also protects a judge from damages suits

entirely. Mireles, 502 U.S. at 11; see also Hamilton v. Murray, 648 F. App’x 344, 344–45 (4th

Cir. 2016) (“Judges possess absolute immunity for their judicial acts and are subject to liability

only in the ‘clear absence of all jurisdiction.’” (quoting Stump v. Sparkman, 435 U.S. 349, 356–

57 (1978))). Judicial immunity still applies even if the judge commits “grave procedural errors”

or commits judicial acts that allegedly were “done maliciously or corruptly.” Stump, 435 U.S. at

355–56, 359; see also Dean v. Shirer, 547 F.2d 227, 231 (4th Cir. 1976) (stating that a judge may

not be attacked for exercising judicial authority even if done improperly).

       The bar of absolute judicial immunity may be overcome in two limited sets of

circumstances: (1) “for nonjudicial actions, i.e., actions not taken in the judge’s judicial



                                                  5
         Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 6 of 10



capacity”; and (2) “for actions, though judicial in nature, taken in the complete absence of all

jurisdiction.” Mireles, 502 U.S. at 11–12. A judge acts in a judicial capacity when the function is

one “normally performed by a judge” and when the parties “dealt with the judge in his judicial

capacity.” Stump, 435 U.S. at 362. The “relevant inquiry is the ‘nature’ and ‘function’ of the act,

not the ‘act itself.’” Mireles, 502 U.S. at 12-13 (citing Stump, 435 U.S. at 362).

       Neither exception applies here. Plaintiff is suing Judge Finan for decisions Judge Finan

made in his capacity as a judge. ECF No. 3 at 9 (claiming that Judge Finan “knowingly allow[ed]

the State to present evidence that was false in order to allow a plea.”). Judge Finan is therefore

entitled to judicial immunity. Accordingly, the Court will dismiss all claims against Judge Finan

pursuant to its authority under 28 U.S.C. §§ 1915 and 1915A.

       B.      Assistant State’s Attorney Twigg is Entitled to Absolute Prosecutorial
               Immunity

       Plaintiff’s claims against Assistant State’s Attorney Twigg are barred by the doctrine of

absolute prosecutorial immunity, also called quasi-judicial immunity. Absolute prosecutorial

immunity is based on the same considerations as the doctrine of judicial immunity and arose as a

related doctrine. Imbler v. Pachtman, 424 U.S. 409, 422–23 (1976); see also Nero v. Mosby, 890

F.3d 106, 121 (4th Cir. 2018). Specifically, absolute prosecutorial immunity emerged due to a

“concern that harassment by unfounded litigation would cause a deflection of the prosecutor’s

energies from his public duties, and the possibility that he would shade his decision instead of

exercising the independence of judgment required by his public trust.” Imbler, 424 U.S. at 423;

see also Nero, 890 F.3d at 121. Under the doctrine of absolute prosecutorial immunity,

prosecuting attorneys enjoy absolute immunity when performing prosecutorial functions, as

opposed to investigative or administrative ones. See Imbler, 424 U.S. at 430 (stating that

“respondent’s activities were intimately associated with the judicial phase of the criminal


                                                 6
         Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 7 of 10



process, and thus were functions to which the reasons for absolute immunity apply with full

force” and contrasting a prosecutor’s responsibilities as an advocate with a prosecutor’s

responsibilities as an administrator or investigative officer); see also Kalina v. Fletcher, 522 U.S.

118, 127 (1997).

       Thus, to determine whether absolute prosecutorial immunity applies to a claim against a

prosecutor in a given case, a court focuses on whether the prosecutor’s actions are closely

associated with judicial process. See Burns v. Reed, 500 U.S. 478, 494 (1991) (“[A]bsolute

prosecutorial immunity [is justified] only for actions that are connected with the prosecutor’s

role in judicial proceedings, not for every litigation-inducing conduct.”). The court must use a

“functional approach” to “determine whether a particular act is ‘intimately associated with the

judicial phase.’” Nero, 890 F.3d at 118 (quoting Imbler, 424 U.S. at 430). “In applying this

functional approach, the Supreme Court has distinguished between advocative functions and

investigative or administrative functions, holding that the former enjoy absolute immunity but

the latter do not.” Id. (citing Kalina, 522 U.S. at 125–126). The Fourth Circuit has held that:

       A prosecutor acts as an advocate when [he] professionally evaluates evidence
       assembled by the police, Buckley [v. Fitzsimmons], 509 U.S. [259,] 273 [(1993)],
       decides to seek an arrest warrant, Kalina, 522 U.S. at 130, prepares and files
       charging documents, id., participates in a probable cause hearing, Burns, 500 U.S.
       at 493, and presents evidence at trial, Imbler, 424 U.S. at 431.

Nero, 890 F.3d at 118. Therefore, because Plaintiff bases his claims against Assistant State’s

Attorney Twigg on Mr. Twigg allegedly “knowingly and falsely mis-represent[ing] evidence and

will[fully] l[ying] in order to persuade a plea for conviction[,]” ECF No. 3 at 8, on the face of the

suit, Mr. Twigg enjoys absolute immunity. See Lyles v. Sparks, 79 F.3d 372, 376–77 (4th Cir.

1996). The Court consequently dismisses Plaintiff’s claims against Assistant State’s Attorney

Twigg pursuant to its authority under 28 U.S.C. §§ 1915 and 1915A.



                                                  7
         Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 8 of 10



       C.      Mr. Stankan is Not a State Actor for Purposes of § 1983 Liability

       Plaintiff’s claims against his court-appointed public defender, Mr. Stankan, also may not

proceed. Section 1983 provides that “[e]very person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of

the United States or any person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured

in an action at law, suit in equity, or other proper proceeding for redress[.]” 42 U.S.C.A. § 1983.

Thus, in order for Plaintiff to establish a claim against Mr. Stankan under § 1983, Plaintiff must

establish two elements: (1) Mr. Stankan “deprived [Plaintiff] of a right secured by the

Constitution and laws of the United States;” and (2) that Mr. Stankan “deprived [Plaintiff] of this

constitutional rights under color of [State] statue, ordinance, regulation, custom, or usage.”

Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970) (internal quotation marks omitted).

       Plaintiff cannot establish the second element of his § 1983 claim against Mr. Stankan

because Mr. Stankan—Plaintiff’s appointed public defender—is not a state actor for the purposes

of § 1983 liability. Defense attorneys do not act under color of state law even if they are

appointed by the court. See Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976); see also Hall v.

Quillen, 631 F.2d 1154, 1155–56 (4th Cir. 1980). In addition, public defenders do not act under

color of state law when performing a lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding. Polk Cty. v. Dodson, 454 U.S. 312, 453–54 (1981). Thus, because Mr.

Stankan is not a state actor for the purposes of § 1983 liability, the Court, pursuant to its

authority under 28 U.S.C. §§ 1915 and 1915A, dismisses Plaintiff’s § 1983 claim to the extent it

is brought against Mr. Stankan.




                                                  8
          Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 9 of 10



         D.       Plaintiff’s Claims against Police Defendants are Prohibited by Heck v.
                  Humphrey and are Time-Barred

         Plaintiff’s claims against the Police Defendants also fail. Plaintiff claims that the Police

Defendants acted improperly in their participation in his arrest and interrogation; this allegation

presumes that the arrest and subsequent interrogation were unlawful. See ECF No. 3 at 5–7.

However, Plaintiff’s conviction has never been overturned or successfully challenged. State v.

Westfall, Case No. 01-K-10-013544 (Circuit Court for Allegany County). As such, the claim is

barred by the Supreme Court’s holding in Heck v. Humphrey, 512 U. S. 477, 486–87 (1994)

(“We hold that, in order to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]”).3 Plaintiff’s allegations surrounding his arrest fall squarely within the

Heck prohibition and may not proceed at this juncture.4

         Even if Heck did not bar Plaintiff’s § 1983 claims against the Police Defendants, the

claims would nevertheless be time-barred. Because § 1983 does not contain a statute of

limitations, the Court applies the limitations period applicable to the most analogous state-law

cause of action. Owens v. Balt. City State’s Attorney’s Office, 767 F.3d 379, 388 (4th Cir. 2014).

“For § 1983 suits, that cause of action is a personal-injury suit.” Id. Under Maryland law,

plaintiff have three years to file a personal-injury action. Id.; see also Md. Code Ann., Cts. &



3
 Likewise, any claims Plaintiff is asserting against the prosecuting attorney would be also barred under Heck, so the
Court dismisses Plaintiff’s claims against Assistant State’s Attorney Twigg on this ground as well.
4
 Police Defendants did not raise a Heck prohibition argument in their Motion; however, the Court may consider
such an argument pursuant to its authority under 28 U.S.C. §§ 1915 and 1915A.

                                                          9
            Case 8:20-cv-00271-GJH Document 13 Filed 06/15/21 Page 10 of 10



Jud. Proc. § 5-101.

           The Complaint, viewed most favorably to Plaintiff, asserts Plaintiff was improperly

questioned by the Police Defendants in August 2010. However, Plaintiff did not pursue his

claims until nearly ten years later, in January 2020. Accordingly, the claims against the Police

Defendants, to the extent they are not barred by Heck, must be dismissed as time barred.5

           IV.     CONCLUSION

           For the reasons discussed above, Police Defendants’ Motion to Dismiss is granted and

Plaintiff’s claims against Judge Finan, Assistant State’s Attorney Twigg, and Mr. Stankan are

dismissed pursuant to this Court’s authority under 28 U.S.C. §§ 1915 and 1915A.

           A separate Order follows.




__6/15/2021______________                             /s/_____________________________
Date                                                  GEORGE J. HAZEL
                                                      UNITED STATES DISTRICT JUDGE




5
    The Court need not address the Police Defendants’ remaining defenses.

                                                         10
